Title: From James Madison to Presley Carr Lane, 9 July 1802 (Abstract)
From: Madison, James
To: Lane, Presley Carr


9 July 1802, Department of State. “The President of the United States having continued the Marshal for the Eastern District of Pennsylvania, your appointment for the Western District is of course discontinued, Under the late act of Congress for amending the Judicial system of the United States. You will please therefore to deliver over to Mr. [John] Smith all the papers &ca. &ca. which may be in your possession according to the directions of the said Act.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. JM wrote similar letters on this date to Hermanus H. Wendell of New York directing him to deliver his official papers to John Swartwout and to Andrew Moore of Virginia instructing him to turn his papers over to John Scott (ibid.).


